Case 19-13948-JDW          Doc 28    Filed 08/04/20 Entered 08/04/20 13:17:06           Desc Main
                                    Document      Page 1 of 3

____________________________________________________________________________
                                                    SO ORDERED,




                                                    Judge Jason D. Woodard
                                                    United States Bankruptcy Judge


       The Order of the Court is set forth below. The case docket reflects the date entered.
____________________________________________________________________________




                          UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF MISSISSIPPI

IN RE:                                                          CHAPTER 7
      JIM'S UNCLAIMED FURNITURE, INC
                                                                CASE NO. 19-13948-JDW

        DEBTOR


     ORDER APPROVING TRUSTEE’S FINAL REPORT AND ACCOUNT OF
 ADMINISTRATION OF ESTATE, REPORT OF RECEIPTS AND DISBURSEMENTS,
  APPLICATION FOR COMPENSATION AND REIMBURSEMENT OF EXPENSES,
               AND NOTICE OF PROPOSED DISTRIBUTION

        THIS DAY this cause came before the Court on the Trustee’s Final Report and Account
of Administration of Estate, Report of Receipts and Disbursements, Application for
Compensation and Notice of Proposed Distribution; and the Court having fully reviewed the
same finds that said Final Report should be approved as set forth herein.
        IT IS THEREFORE ORDERED that the Trustee’s Final Report and Account of
Administration of Estate, Report of Receipts and Disbursements, Application for Compensation
and Notice of Proposed Distribution is hereby approved, and the Trustee is hereby authorized
and directed to distribute the funds of the estate as set forth below, to be adjusted for additional
estate earned interest, if any.
Case 19-13948-JDW        Doc 28     Filed 08/04/20 Entered 08/04/20 13:17:06      Desc Main
                                   Document      Page 2 of 3



Claim No. Name of Party                          Description                        Amount
Administrative Expenses:
             William L. Fava                     Trustee Compensation              $1,718.17
             William L. Fava                     Trustee Expenses                    $26.95
                                                                                   $1,745.12
Prior Chapter Administrative Expenses:
             None
                                                                                      $0.00
Secured Claims:
1            INTERNAL REVENUE                    Claims of Governmental Units -     $356.47
             SERVICE                             507(a)(8)
                                                                                    $356.47
Judgement Lienholders:
             None
                                                                                      $0.00
Priority Claims:
             None
                                                                                      $0.00
Unsecured Claims:
1a           Internal Revenue Service            General Unsecured 726             $1,027.81
3            Affordable Furniture Mfg. Co        General Unsecured 726             $3,314.11
4            James McGhee                        General Unsecured 726               $18.40
5            Ashley Furniture Industries, Inc.   General Unsecured 726               654.76
6            The CIT Group Commercial            General Unsecured 726               383.07
             Services, Inc
6a           The CIT Group Commercial            General Unsecured 726              $309.33
             Services, Inc
7            JPMorgan Chase Bank, N.A.           General Unsecured 726             $1,872.61
                                                                                   $7,580.09
Other:
             None
                                                                                      $0.00


         IT IS FURTHER ORDERED THAT THE Trustee shall make all disbursements
authorized herein within ten (10) days of the entry of this Order.
Case 19-13948-JDW         Doc 28    Filed 08/04/20 Entered 08/04/20 13:17:06            Desc Main
                                   Document      Page 3 of 3



       IT IS FURTHER ORDERED that within ninety (90) days after distribution of estate
funds, the Trustee shall stop payment on any check remaining unpaid and any remaining
property of the estate shall be paid into the Court and disposed of under Chapter 129 of Title 28.
       IT IS FURTHER ORDERED that within 125 days of the entry of this Order, the
Trustee will provide to the United States Trustee the Trustee’s Distribution Report in accordance
with the policy and procedures of the Office of the United States Trustee.

                                    ## END OF ORDER ##

Prepared by:

William L. Fava
155 Stateline Road East
Southaven, MS 38671
Phone: 662-536-1116
Fax: 662-536-1109
wfava@favafirm.com
